Oo Oo ND OH BR WH LPO

BO WH BHO HNO NHN WH WH NO NO FF RF Re HK RP Rr SF OES eS
co sO A eR WW NO SFP CO OO CO HN DH HH HR WW NO S| &S

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 1 of 11

 

 

 

_____— FILED ENTERED .
LODGED RECEIVED The Honorable Michelle Peterson
AUG 16 2019

AT SEATTLE
CLERK U.S, DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) CASENO. MVJI9F- 382
)
Plaintiff, ) | COMPLAINT for VIOLATION:
) 18 U.S.C. § 2252(a)(4)(B), (b)(2)
V. )
)
ALEKSANDR PAVLOVSKIY, )
)
' Defendant. )

 

BEFORE, The Honorable Michelle Peterson, United States Magistrate Judge, U. S.
Courthouse, Seattle, Washington.
COUNT 1
(Possession of Child Pornography)

Beginning on a date unknown but continuing until not later than on or about July
10, 2019, at Auburn, within the Western District of Washington, and elsewhere, the
defendant, ALEKSANDR PAVLOVSKIY, did knowingly possess matter that contained
visual depictions, the production of which involved the use of minors engaging in
sexually explicit conduct and the visual depictions were of such conduct, that had been
mailed and shipped and transported in and affecting interstate and foreign commerce by

any means, including by computer, and which had been produced using materials that

COMPLAINT/Pavlovskiy - | UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 353-7970
—

NY NO NHN NO NY NY YM NV NO KF KF KF KF KF FEF EF OES ES
Co YN A UA BB WH NY KY CO OO OHH DH DH BP W NY KS CO

0 Oo YN DW BF WwW WN

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 2 of 11

had been mailed and shipped and transported in and affecting interstate and foreign

commerce by any means, including by computer, and the depictions of child pornography

involved include images of a prepubescent minor and a minor who had not attained 12
years of age.

All in violation of Title 18, United State Code, Section 2252(a)(4)(B), (b)(2).

I, Ariana Kroshinsky, being first duly sworn on oath, depose and say:

INTRODUCTION

1. I] am a Special Agent with the Federal Bureau of Investigation (FBI), and
have been since January 2018. I am currently assigned to an organized crime squad in the
Seattle Field Office. My training and experience includes investigations of federal
criminal violations, including organized crime and internet-based crimes. I have attended
the FBI Special Agent Training Course, and I have participated in several internet crime
investigations. I have also participated in the execution of search warrants involving
investigations of child exploitation and/or child pornography offenses.

2. As further detailed below and based on my investigation and the
investigation of other law enforcement officers, I believe there is probable cause to
conclude that ALEKSANDR PAVLOVSKIY has committed the offense charged in
Count 1 of this Complaint—namely, Possession of Child Pornography in violation of 18
U.S.C. § 2252(a)(4)(B).

3. The facts set forth in this Complaint are based on my own personal
knowledge, knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers, review of documents and records
related to this investigation, communications with others who have personal knowledge
of the events and circumstances described herein; and information gained through my
training and experience.

4. Because this Complaint is offered for the limited purpose of establishing

probable cause, I list only those facts that I believe are necessary to support such a

COMPLAINT/Pavlovskiy - 2 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
Oo Fe IN DH OH FSF WH LH

NO NH NH HN KH HD NH NN NHN KH HS HS He SS Oe Sl el
Co nN DO ON FP WH NY KK OD CO THD DBD nH FP WH NY | SC

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 3 of 11

finding. I do not purport to list every fact known to me or others as a result of this
investigation.
SUMMARY OF INVESTIGATION

5. On July 10, 2019, FBI agents executed search warrants at the home of
ALEKSANDR PAVLOVSKTY, located at 30323 110th Place SE, Auburn, Washington,
98092, and the office of Aleksandr Pavlovskiy, located at 22710 72nd Avenue South,
Suite 109, Kent, Washington 98032, to search for evidence of the federal crimes of
interstate transportation in stolen goods, sale of stolen goods in interstate commerce,
conspiracy to commit these offenses, and money laundering. The search warrants, which
were issued in case number MJ19-311, specifically authorized the seizure of electronic
devices from Pavlovskiy’s residence, and the offices and businesses that were the subject
of the warrants.

A. Images found on Aleksandr Pavlovskiy’s Phone

6. During the search of Pavlovskiy’s residence, federal agents knocked on the
door and announced their presence. Pavlovskiy came to the door holding the subject
phone, which agents obsérved in his hands. Pavlovskiy stepped onto the front porch of
his house and Agents directed that Pavlovskiy put down the phone and put his hands
where they could see them. Pavlovskiy put down the subject phone as instructed. Agents
seized the phone from the house pursuant to the search warrant.

7. Several minutes later, while officers were still on site and searching the
residence, Pavlovskiy approached FBI Special Agent Gregory Leiman and asked when
his phone would be returned. Pavlovskiy suggested that he needed his phone so he could
contact an attorney. SA Leiman responded that the phone would be returned after it was
imaged, possibly later that same day. SA Leiman offered to get Pavlovskiy’s phone so
Pavlovskiy could retrieve any phone numbers he needed from it. SA Leiman told
Pavlovskiy that if Pavlovskiy provided the password, this could expedite the recovery of
phone numbers Pavlovskiy had requested and the return of the phone. Pavlovskiy
provided the password, allowing SA Leiman to open the phone’s contents and help

COMPLAINT/Pavlovskiy - 3 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
oC ee HN DO wT He WD LH eS

BO Bw KH BH KY NY KH KY KN HS HS HS KS FO S| OS SS
oOo ~s DH OO SP WwW Nw KF CO ODO OO HS DR AH PSP WH LPO KS SO

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 4 of 11

Pavlovskiy access the phone number(s) he was requesting. When SA Leiman asked
Pavlovskiy what phone numbers he needed to retrieve, Pavlovskiy declined to retrieve
any phone numbers, saying that actually, he did not have an attorney, and did not need
any numbers from the phone after all. Instead, Pavlovskiy simply asked again when his
phone would be returned. SA Leiman responded that he did not know when this would
occur.

8. After this exchange, the subject phone was logged into evidence and
transported to the FBI office in Seattle. The day after the searches were executed, on July
11, 2019, an FBI CART Examiner created a digital image of the phone. On July 11,
2019, I received a call from the office of Pavlovskiy’s lawyer. During that call I informed
the office that the phone was available to be returned to Pavlovskiy at his convenience.
On July 12, 2019, I once again informed Pavlovskiy’s lawyer that the phone was ready
for pick up. On July 15, 2019, I returned the phone to Pavlovskiy at the Nakamura
Courthouse in Seattle, and Pavlovskiy signed an FB] Form FD-597 confirming its receipt
and acknowledging it as his property.

9. On July 15, 2019, after returning the phone to Pavlovskiy, I opened the
digital image of the phone and began reviewing the phone under the terms of the original
search warrant (issued in MJ19-311), looking for evidence of interstate transportation in
stolen goods, sale of stolen goods in interstate commerce, conspiracy to commit these
offenses, and money laundering. During this search, I observed several pictures of nude,
prepubescent females. Based on their stature, the absence of visible public hair, lack of
apparent muscular and breast development, and youthful appearance, I estimated the
children’s age to be between seven and nine. At that time, I contacted FBI Special Agents
Jan Burns and Kevin Tilley, who are Seattle FBI subject matter experts in child
exploitation. Special Agents Burns and Tilley reviewed several of the photos, noting that
there were several images of nude children, and contacted AUSA Matthew Hampton.
AUSA Hampton instructed Special Agents Burns and Tilley to continue with the search
as per the terms of the original warrant, but if they found an “abundance” of photographs

COMPLAINT/Pavlovskiy - 4 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
oO SF NH UO HB WY LH

DO Nw NH HB KH NN NY WN NN HB Se FS FS Fe Re eRe OS |
eo SI DN OA FSF WW NH KY CO OHO Wen HH nA SP W LPO —& CO

 

 

Case 2:19-mj-00382-MLP Document 1 Filed 08/16/19 Page 5 of 11

of nude children and images of child pornography, then they should stop searching and
apply for a new search warrant. After continuing our search of the phone, Special Agents
Burns and Tilley found hundreds of photos of nude prepubescent children, from toddler
age, some posed in a sexual manner, as well as several images of child pornography, at
which time we ceased viewing. On August 8, 2019, we applied for and received a search
warrant to search the devices specifically for child pornography, under case number
MJ19-370. I executed that warrant on August 8, 2019 and began to view the images on
Mr. Pavlovskiy’s phone, which was identified as a Samsung GSM SM-N960M Galaxy
Note 9, which I know to be manufactured in Vietnam, China, and Korea.

10. During the search of the phone, I found thousands of images of nude
children and child pornography. Four of the images are described below:

Image 1: This image shows a nude prepubescent female from the waist down with

her legs spread apart and genitalia exposed. The child victim appears to be

urinating and someone else is holding a vibrator that appears to be in motion

above the child’s genitalia. Based on her stature, the absence of visible pubic hair,

lack of apparent muscular development, and youthful appearance, I estimate the

child victim is between 10 and 14 years old.

Image 2: This image shows a prepubescent female who is nude from the waist

down. She is on the ground, propped up on her arms and knees and looking back

towards the camera. A male’s lower body and arm is visible in the photo. The

male’s hand is on the child’s buttocks and his penis is being inserted into the

child’s anus or vagina. Based on her stature, the absence of visible pubic hair, lack

of apparent muscular development, and youthful appearance, I estimate the child

victim is between 8 and 12 years old.

Image 3: The image shows two nude prepubescent females sitting on a couch.

Each has their legs in a V-shape in the air and are using their fingers to pull the

skin around their genitalia apart to expose their genitals. Based on their stature, the

COMPLAINT/Pavlovskiy - 5 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
Oo oO SN HD WO Se WH NHN —&

NO NM NH NH NH NH NH HY NO HR KR KR KR Be Fe eS Se
oo a1 DW HA hh WH HO KK COD OO CO nH DB NH FBP WH HNO — S&S

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 6 of 11

absence of visible pubic hair, lack of apparent muscular development, and
youthful appearance, I estimate the child victims are between 5 and 7 years old.
Image 4: This image shows a nude prepubescent female seated on a couch and
nude from the waist down. She is wearing high heels and her legs are spread apart
with her hands on her knees, exposing her genitalia. Based on her stature, the
absence of visible pubic hair, lack of apparent muscular development, and

youthful appearance, J estimate the child victim is between 8 and 12 years old.

11. Based upon my direct personal observations of Pavlovskiy’s youngest
daughter, who I met on the day of the search warrant (on July 10, 2019), and again at the
FBI’s Seattle office on August 14, 2019 (after she was removed from the home), I
showed Image 4 to another FBI employee, a victim specialist, who had also met
Pavlovskiy’s daughter on August 14 and July 10. The FBI victim specialist viewed Image
4, and informed me she thought Image 4 was an image of Pavlovskiy’s daughter. The

FBI investigation to confirm this is ongoing.

B. The Separate FBI Investigation and Images Found at Kent Warehouse IP
Address.

12. During my investigation into Aleksandr Pavlovskiy and his pawn shop
scheme, and unbeknownst to me, the Seattle FBI Field Office was conducting a separate
and completely unrelated investigation into child pornography that ultimately led to the
INNOVATION BEST warehouse/office space. I learned of this investigation only after
the search warrants were executed in this case on 10 July 2019, and after I had observed
the images on Aleksandr Pavlovskiy’s phone.

13. The separate investigation was conducted by FBI Special Agent Ingrid
Arbuthnot-Stohl, who been an FBI agent for approximately fifteen (15) years, currently
assigned to the Seattle Division. In her capacity as a Special Agent for the Federal Bureau
of Investigation, she is responsible for conducting federal and international investigations

COMPLAINT/Pavlovskiy - 6 ; UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
co Co ND A FP WD HO

NM NO HO HPO NY HO NY NH HNO KH = | HF KF KF Se S| S|
oN DN HH PP WO KH KH OD CO Bw HD HAH BP WY NY KK CS

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 7 of 11

relating to crimes involving the sexual exploitation of children, including investigations
related to online child exploitation. She has received basic, advanced, and on-the-job
training in the investigation of cases involving the sexual exploitation of children. She
currently specializes in the investigation of child pornography, including the
transmission, possession and production of child pornography, exploitation of children on
the internet, and other federal criminal activity. During her career as a FBI special agent,
she has participated in numerous child pornography investigations. In addition, she has
received training from the FBI and other institutions regarding computer related child
pornography. She has specialized training in the use of law enforcement software
designed to identify and apprehend users of peer to peer (“P2P”) file sharing networks
engaged in the trafficking of child pornography. She also attended an investigations
training program where she received training on a P2P network and obtained certification
to use a law enforcement version of P2P to investigate child pornography trafficking over
that P2P network. She has conducted several investigations, obtained search warrants,
made arrests, and obtained convictions based on P2P investigations. In April of 2019, SA
Arbuthnot-Stohl completed an ICAC sponsored training of a P2P file sharing program
used in this case. In addition to the Network-specific training I have received, I spoke
with SA Arbuthnot-Stohl regarding the operation of this program, as well as the
information related to the user described below.

14. In April 2019, while acting in an undercover capacity, SA Arbuthnot-Stohl
used an automated law enforcement version of a publicly available Internet based peer to
peer (P2P) file sharing program to identify P2P users possessing and distributing child
pornography image and video files.

15. On multiple occasions between April and June 2019, SA Arbuthnot-Stohl
used the automated law enforcement P2P program to connect to the SUBJECT IP
ADDRESS. On each occasion, the law enforcement software established a single-source
connection to the SUBJECT IP ADDRESS at the Kent Warehouse and was able to
download all or partial content of the files of suspected child pornography described

COMPLAINT/Pavlovskiy - 7 , UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
—

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 8 of 11

below from the SUBJECT IP ADDRESS. I have viewed the files of suspected child
pornography downloaded from the computer at the Kent Warehouse IP Address and

describe five of them below:

oO Oo Ss DN A SF WW bP

we bw bP WH WH NH WN KH YN HS HH HE HE EF FOO Se eS ee
os DO th SF WD NY KK CO OO OND DB NH BR WY NY KF OC

 

 

File 1 (Video): Video approximately 4 minutes and 57 seconds in length. The
video features 3 minor females all approximately between 11-14, based upon
minimal breast and hip development, minimal pubic hair, overall body size, and
facial features. The video begins with the 3 minors on a bed with towels around
them. They remove the towels, and one of them lays down on her back on the bed.
One minor caresses her legs while the other pulls apart her labia to expose her
vaginal opening to the camera as well as her anus. The camera zooms in on the
minor’s genitals. The minors continue to engage in similar acts with each other
throughout the video. The video ends with the minors caressing each other.

File 2 (Video): This video is approximately 7 minutes and 44 seconds in length.
The video features a minor female approximately 6 years old, based upon the lack
of breast and hip development, lack of pubic hair, overall body size and facial
features, and another minor female approximately 13-15 years old based upon
minimal breast and hip development, some pubic hair, overall body size, and
facial features. The video begins with the younger minor in a kitchen, naked, and
rubbing her genitals against the supporting bar of a counter top. The younger
minor’s genitals are clearly visible and the focus of the shot. Both of the minors
dance around the kitchen, gyrating. At one point, the older minor sits on top of the
younger’s back and “rides” her like a horse. The video ends with the younger
minor showing her genitals to the camera up close before the two dance off
camera. |

File 3 (Video): This video is approximately 5 minutes and 08 seconds in length.
The video features 3 minor females all approximately between 11-14, based upon
minimal breast and hip development, minimal pubic hair, overall body size, and

facial features. They are all wearing lingerie that covers their genitals, but not their

COMPLAINT/Pavlovskiy - 8 UNITED STATES ATTORNEY

700 Stewart Street, Suite 5220
Seattle, Washington 98101-1271
(206) 553-7970
oO eH YN HD mM FP W HNO

NY pO NH KN WN NY WN DN BH KH KF HF HF KF FSF S| Se |

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 9 of 11

breasts. The three minors progressively take off their lingerie and fondle each

other. Periodically, they turn around and bend over to expose their genitals and

anus to the camera, which zooms in. At other times, one or more will lay on her
back and spread her legs with the help of the others to expose her genitals. The
video ends with the minors kissing each other.

File 4 (Video): This video is approximately 8 seconds in length. The features 3

minor females all approximately between 11 and 14, based upon minimal breast

and hip development, minimal pubic hair, overall body size, and facial features.

The video begins with one of the minors sitting naked on a kitchen counter with

her legs spread to fully expose her genitals and anus. She is covered from the torso

to her buttocks in a brown liquid. One of the minors was rubbing the liquid onto

the other minor’s stomach, while the third scooped a shake or ice cream out of a

cup to put on the minor’s stomach. The video ends with a close-up of the minor’s

genitals.

16. A query of a publicly available database revealed the Kent Warehouse IP
Address was operated by CenturyLink Communications, LLC. In response to an
administrative summons seeking subscriber information for the Kent Warehouse IP
Address, CenturyLink reported that at the time the files of suspected child pornography
described above were downloaded from a computer at the Kent Warehouse IP Address;
that IP address was assigned to “Innovation Best LLC.” The contact name given for this
IP address was “Alex Pavlovskiy,” with a service address at 22710 72nd Avenue South,
Suite 109, Kent, Washington 98032, which is the warehouse/office space the FBI
searched on 10 July 2019..

17. Based on my knowledge, training, and experience, and the experience of
other law enforcement officers, I believe Pavlovskiy used at least one computer from the
Kent/Innovation Best warehouse/office space, to distribute child pornography via an
Internet based P2P file sharing program. In this case, the person using the Kent
Warehouse IP address contacted FBJ Agent Arbuthnot-Stohl’s IP address, looking for

COMPLAINT/Pavlovskiy - 9 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
oC Oo DN KN WNW FB WH DB

mo po NH KH KH KH KH HN NN HB HRB HB HB HS HSB S| S| —
o a DN A SP WO NYO KH CO OO Oo HD NH SP WW NH K& OC

 

 

Case 2:19-mj-00382-MLP Document 1 Filed 08/16/19 Page 10 of 11

child pornography. FBI Agent Arbuthnot-Stohl’s device was able to create a connection
with the Kent Warehouse IP address and download child pornography from it. However,
the Kent Warehouse IP address was not able to download child pornography from the
FBI computers. |

18. | Based upon witness interviews and the totality of my knowledge of the
stolen property scheme, I believe that Pavlovskiy was the only male working at the Kent
Warehouse from April to July 2019 (when the P2P files described above were shared,
and when the searches were executed); all the other employees were women. In addition,
on Pavlovskiy’s phone, I observed images of women that appear to have been taken from
a camera hidden in a women’s bathroom. This information, and all information in this
investigation, leads me to believe that Pavlovskiy is the person using the Kent warehouse
IP address to download, view, and distribute images of child pornography as described in
this Complaint.

19. | The searches of the electronic devices from the Kent warehouse is ongoing,
due to the number of devices and quantity of data seized from this warehouse. These
devices remain in FBI custody pursuant to the terms of the original search warrant issued
in MJ19-311, and will be searched under the terms of that warrant and the follow-up
warrant issued in MJ19-370.

C. Follow Up Investigation

20.  Asaresult of the investigation summarized above, the FBI contacted King
County Child Protective Services (CPS) to alert them to these discoveries, because two
minor children were residing with Mr. Pavlovskiy in his home. On Wednesday, 14
August 2019, CPS removed one of those two minors, Mr. Pavlovskiy’s ten year old
daughter, from the family home. Following this removal, I interviewed a witness who has
direct personal knowledge of the Pavlovskiy’s family and home. This witness informed
me that approximately three years ago, Pavlovskiy’s daughter, who at that time was age
seven, disclosed to family members that Pavlovskiy had touched her inappropriately. The
family did not report this to police. This witness also informed me that, on several

COMPLAINT/Pavlovskiy - 10 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
So ee YN DN Fe W LH

oN AUN BF wD NF OO ONT DOH BR WD NY HO

 

 

Case 2:19-mj-00382-MLP Document1 Filed 08/16/19 Page 11 of 11

occasions, Pavlovskiy physically abused several family members, including two of the
sons and Pavlovskiy’s wife. The witness showed me photographs of bruises on the face
of one of Pavlovskiy’s adult sons, and informed me that the bruises had occurred during a

fight between Pavlovskiy and the son in the family home.

CONCLUSION

21. Based on the above facts, I believe that there is probable cause to conclude

that ALEKSANDR PAVLOVSKIY committed the offense charged in this Complaint.

of L<.

ARIANA KROSHINSKY, Complainant
Special Agent
Federal Bureau of Investigation

Based on the Complaint and Affidavit sworn to before me, and subscribed in my
presence, the Court hereby finds that there is probable cause to believe the Defendant

committed the offenses set forth in the Complaint.

DATED this 16" day of August, 2019.

VV _

MICHELLE PETERSON
United States Magistrate Judge

COMPLAINT/Pavlovskiy - 11 UNITED STATES ATTORNEY
700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271
(206) 553-7970
